Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Applicants' response, remarks and submission of Terminal Disclaimer filed on 08/24/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, claims 208-225 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patents; US 8,512,988, US 8,927,241, US 9,359,624, US 9,404,130, US 9,957,527, US 10,519,470, US 10,633,675  and US 11,028,413 have been reviewed and accepted. The Terminal Disclaimer has been recorded.
Withdrawn-Double Patenting rejection
Previous rejections: Claims 208-225 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable: I. Claims 208-225 of the instant application over claims 1-14 of reference US Patent Ajikumar et al., (US 8,512,988 B2); II. Claims 217-225 of the instant application over claims 1-9 of reference US Patent Ajikumar et al., (US 8,927,241 B2); III. Claims 208-225 of the instant application over claims 1-14 of reference US Patent Ajikumar et al., (US 9,359,624 B2); IV. Claims 217-225 of the instant application over claims 1-19 of reference US Patent Ajikumar et al., (US 9,404,130 B2); V. Claims 217-225 of the instant application over claims 1-25 of reference US Patent Ajikumar et al., (US 9,957,527 B2); VI. Claims 217-225 of the instant application over claims 1-22 of reference US Patent Ajikumar et al., (US 10,519,470 B2); VII. Claims 217-225 of the instant application over claims 1-33 of reference US Patent Ajikumar et al., (US 10,633,675 B2); and  VIII. Claims 208-225 of the instant application over claims 1-22 of reference US Patent Ajikumar et al., (US 11,028,413 B2); and further in view of Reninger et al., (US 7,659,097), are being withdrawn due to submission of Terminal Disclaimer.
Allowable Subject Matter
Claims 208-225 are allowed.

The following is an examiner's statement of reasons for allowance: 
Following a diligent search it was determined that the prior art neither teaches nor suggests a method of making a pharmaceutical product, the method comprising: providing an E.coli that produces isopentenyl pyrophosphate (IPP) and dimethyl allyl pyrophosphate (DMAPP) through an upstream methylerythritol pathway (MEP) and converts the IPP and DMAPP to squalene or a derivative thereof, through a recombinantly expressed downstream synthesis pathway comprising farnesyl diphosphate synthase and squalene synthase; culturing the E.coli to produce squalene or a derivative thereof, wherein the accumulation of indole in the culture is controlled to below 100 mg/L to thereby increase production of squalene or a derivative thereof …, as claimed in allowed claims 208-225. 
Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652